Case 1:18-cr-10385-NMG Document 119 Filed 05/29/20 Page 1 of 2
Case 1:18-cr-10385-NMG Document 118 Filed 05/21/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

)

UNITED STATES OF AMERICA )
Plaintiff, }

)

Vv ) Criminal No. 18-10385-NMG

)

ROGER KNOX, )
Defendant. )

)

 

EMERGENCY CONSENT ORDER FOR TRANSFER OF ASSETS

This matter comes before the Court upon the consent of the United States and the
Defendant, Roger Knox (“Knox”) to allow Knox to transfer assets held in accounts in the name of
Silverton SA/Wintercap SA at Tendall Capital Markets Ltd. (Malta) (‘“Tendall”) to the custody of
the United States Marshal Service to maintain pending forfeiture proceedings in this case.

After the United States obtained a seizure warrant, at the request of the United States, the
government of Malta restrained accounts at Tendall held in the name of Silverton SA and
Wintercap SA, including, but not limited to, account number ending in x1006. On January 13,
2020, at a hearing pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the Defendant
pled guilty to Counts One and Two of the Indictment, pursuant to a written plea agreement that he
signed on September 13, 2019. At the January 13, 2020, Rule 11 Hearing, the Court accepted the
Defendant’s plea. In his plea agreement, Knox agreed to forfeit the Tendall account in the name
of Wintercap SA ending in x1006 subject a reservation allowing him to present evidence, prior to
sentencing, demonstrating that the assets held in this account are not subject to forfeiture. Knox
also agreed to assist the United States in re-patriating assets sufficient to satisfy the money
judgment agreed upon in the plea agreement and to assist in re-patriating assets listed in the plea

agreement to the United States. Docket No. 101.
Case 1:18-cr-10385-NMG Document 119 Filed 05/29/20 Page 2 of 2
Case 1:18-cr-10385-NMG Document 118 Filed 05/21/20 Page 2 of 2

The United States has learned that Tendall is in the process of dissolving. Accordingly,
the United States and Knox agree that Knox shall execute any directives or other documentation
necessary to transfer any and all funds and/or equities in the Tendall account(s) (the “Assets”) to
the custody and control of the United States Marshals Service pursuant to instructions provided by
the United States Attorney’s Office and the United States Marshals Service. The United States
Marshals Service shall maintain the Assets pending a determination as to their forfeitability and
further order of this Court.

ACCORDINGLY, it is hereby ORDERED that:

1. The United States Marshals Service shall maintain the Assets pending a
determination as to their forfeitability and further order of this Court.

4 thr M Gort,

NATHANIEL M. GOKTON
United States District Judge

Dated: Sf 24f 20

Consented to:

ROGER KNOX,
Defendant

ANDREW E. LELLING
United States Attorney

/s/ Carol E. Head

CAROL E. HEAD

Assistant United States Attorney
U.S. Attorney’s Office

1 Courthouse Way, Suite 9200
Boston, MA 02210

(617) 748-3100
carol.head@usdoj.gov

Dated: May 21, 2020

/s/Mark A. Berthiaume

MARK A. BERTHIAUME, ESQ.

Greenberg Traurig LLP
One International Place
Boston, MA 02110
617-310-6007
berthiaumem@gtlaw.com
